           Case 4:21-po-05034-JTJ Document 9 Filed 04/01/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO 21-05034-GF-JTJ

               Plaintiff,                  VIOLATIONS:
                                           9711801
      vs.                                  Location Code: M13

 ANTHONY P. JANSEN,                        ORDER

               Defendant.


      Upon motion of the United States and for good cause shown,

      IT IS HEREBY ORDERED that the defendant shall pay a total fine amount

of $500 ($470 fine and a $30 processing fee). The total fine amount will be paid in

full on or before July 31, 2021. Payment(s) should be mailed to the following

address:

      Central Violations Bureau
      P.O. Box 780549
      San Antonio, TX 78278

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.
       Case 4:21-po-05034-JTJ Document 9 Filed 04/01/21 Page 2 of 2



     IT IS FURTHER ORDERED that the initial appearance scheduled for

March 4, 2021, is VACATED.

     DATED this April 1, 2021.




                                    2
